Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments have been filed on February 2nd, 2021: amending all claims except claim 11.
Regarding objections to the drawings, Examiner appreciates the updates by the Applicant and withdraws the drawing objections.  
Regarding objections to the specification, Examiner appreciates the updates by the Applicant and withdraws the specification objections. 
Regarding the 103 rejections to claims 1 to 6, Applicant's arguments filed February 2nd, 2021 have been fully considered but they are not persuasive. 
The Examiner admits that Consadori does not explicitly state that the ignition board is a microprocessor; however, the patent language includes “the ignition board 74 that initiates the direct spark ignition sequence” [0042], “an electronic direct spark ignition board” [0014], “the direct spark ignition board 74 also monitors…” [0029], and paragraphs 0044 to 0051 describe an ignition sequence that repeats the process if no flame is detected. The Examiner agrees that the verbiage of Consadori claims that a microprocessor is unnecessary to manipulate the gas modulation valve and Dual BTU valve as Applicant has stated; however, there is no disclosure or teaching in Consadori that teaches away from the use of a microprocessor in the ignition board itself in order for the invention to operate as intended.
Additionally, it would have been obvious at the time of the publication of the prior art of Consadori (US Publication No. 20100031900) that an “ignition board” would have a computer/processor/CPU as taught by other art at the time of publication such as Woodward (US Patent No. 20040067049 paragraph 0043 to 0044, logic level signals), Ruijven (US Publication No. 20090179079, paragraph 0038, a control board will immediately shut down the burner), and Kaylan (US a burner control board contains electronic components for controlling fuel supply valves). Therefore, the Applicant’s argument that Consadori does not teach a microprocessor is not persuasive.
	The Applicant further argues a full time powering of the microprocessor from a power supply source of an RV. However, Applicant states that “the power can be tied or linked to the ignition system or supplied from a battery bank with fulltime power, as is well known in the RV industry” (page 12, lines 10 to 15). Other prior art also teaches “the power can be tied to the ignition system or a battery bank with fulltime power” such as Goodwin (US Patent No. 3929154, column 3 lines 51 to 54, This source of power may be the battery in the trailer or it may be a source of 110 volts which is generated in any suitable manner), Matthews (US Patent No. 4111639, column 3 lines 13 to 19), Boxum (US Patent No. 5911748 column 3 lines 1 to 8), Miller (US Patnent No. 5911748, column 6 lines 16 to 24), and
Perry (US Patent No. 4223692 column 7 lines 24 to 32). Therefore, having a microprocessor powered fulltime does not have any patentable weight as admitted by the Applicant. 
	Applicant argues that Consadori has no mention of an LCD screen. Examiner agrees, but also recognizes that the particular feature of an LCD screen is not claimed. 
	Applicant’s arguments regarding claims 2 to 6 are dependent on the argument for claim 1. Therefore, the Examiner does not find the arguments persuasive for the dependent claims.  Regardless, the arguments above are moot since claims 1 to 6 have been amended, and a new ground(s) of rejection is made in view of claims 1 to 6. 
Regarding the 103 rejections to claims 1, 7, and 8, the Applicant’s arguments for claims 7 and 8 are dependent on the argument for claim 1; however, the argument is moot since the claims 1, 7, and 8 have been amended.
Regarding the 103 rejections to claims 9 to 15, the Applicant’s arguments for claims 10 to 15 are dependent on the argument for claim 9. The arguments are similar to the arguments regarding claim 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states in claim 3, in the amendments filed on February 19th, 2021, “wherein one of the plurality of panels is located between the gas inlet and the water inlet.” However, the Applicant’s drawings and specification do not show where a panel is located between the gas inlet and the water inlet. Figure 3 shows a view where the gas inlet and water inlet lie on the same side of a panel and that there is a distance between both inlets, but again, there is no mention of the inlet features having a panel in between them. Therefore, the amendment of claim 3 is considered new matter to the application and is rejected. For Examination purposes, Examiner interprets the claim language to mean 
Applicant states in claim 8, in the amendments filed on February 19th, 2021, “wherein the panel located between the gas inlet and the water inlet has a plurality of cutouts defining an extended panel portion, and wherein the extended panel portion is located between the water inlet and the water outlet.” The claim references “cutouts” in a panel and an “extended panel portion.” However, the specification does not explicitly mention anything about “cutouts” or “extended panel portion.” Figures 1 and 3 also do not show cutouts to substantiate the claim. Therefore, the amendment of claim 8 is considered new matter to the application and is rejected.  For examination purposes, Examiner interprets “the extended panel portion” to mean “a portion of said panel”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 4 and 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Consadori (US Patent No. 20100031900) in view of Evens (US Patent No. 5666889), Yano (US Patent No. 20140116357), Palmer (US Patent No. 4906337), and Wolter (US Patent No. 4550689).
Regarding Claim 1, Consadori teaches a tankless water heater (10) for a recreational vehicle (RV) (paragraph 0002) comprising: a housing (14) comprising a plurality of panels (paragraphs 0021 to 0023, front panel, back panel, and side panels), a plurality of openings (paragraph 0011, with a gas connection, an inlet cold water line and an outlet hot water line extending outside the sealed housing into the vehicle, an extension outside of the sealed housing could not be made without an opening), and a plurality of sides (paragraph 0023) including a first side (paragraph 0023, one of the side panels); a water inlet (36) in fluid communication with a water run line (34, paragraph 0027), and upstream (Figure 5) of a seasonal flow control valve (102) for controlling flow (paragraph 0040 and 0051) through the ignition board (74) powered by a fulltime power supply source of an RV (Figure 5, 12VDC) in electronic communication (Figure 5, wired to) with the flow sensor (94), the exhaust fan assembly (58), and the outlet temperature sensor (98).
[AltContent: textbox (Consadori: Figure 5)]
    PNG
    media_image1.png
    360
    509
    media_image1.png
    Greyscale

However, Consadori fails to teach an ignition board with a microprocessor, an inlet temperature sensor downstream of the seasonable flow control valve; a gas inlet upstream of a linear valve and a solenoid valve, which are upstream of a burner to provide heat to the heat exchanger; and a microprocessor powered by a fulltime power supply source of an RV in electronic communication with the inlet temperature sensor wherein the microprocessor is electrically coupled to the linear valve to 
Evens teaches an ignition board with a microprocessor (34, column 3 lines 46 to 52, a burner control board contains electronic components for controlling fuel supply valves) for controlling furnace combustion (column 1 lines 42 to 46).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the ignition board of Consadori to include an ignition board with a microprocessor in view of the teachings of Evens for controlling furnace combustion.
Yano teaches an inlet temperature sensor (15); a gas inlet (23) upstream (Figure 1) of a linear valve (26) and a solenoid valve (27), which are upstream (Figure 1) of a burner (6) to provide heat to the heat exchanger (7); and a microprocessor (30, 31) in electronic communication (paragraph 0027) with the inlet temperature sensor (15) wherein the microprocessor (30, 31) is electrically coupled (paragraph 0024) to the linear valve (26) to adjust gas flow (paragraph 0024) through the linear valve (26) and to the burner (6) based at least in part on volume flow from the flow sensor (paragraph 0027,14), the inlet temperature sensor (15), and the outlet temperature sensor (17) to measure various parameters used for control of the supply of hot water (paragraph 0027). 
[AltContent: textbox (Yano: Figure 1)]
    PNG
    media_image2.png
    617
    427
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the water heater system of Consadori to include an inlet temperature sensor; a gas inlet upstream of a linear valve and a solenoid valve, which are upstream of a burner to provide heat to the heat exchanger; and a microprocessor in electronic communication with the inlet temperature sensor wherein the microprocessor is electrically coupled to the linear valve to adjust gas flow through the linear valve and to the burner based at least in part on volume flow from the flow sensor, the inlet temperature sensor, and the outlet temperature sensor in view of the teachings of Yano to measure various parameters used for control of the supply of hot water.

[AltContent: textbox (Palmer: Figure 4)]
    PNG
    media_image3.png
    553
    239
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the temperature sensor of the combined teachings to include an inlet temperature sensor downstream of the seasonable flow control valve in view of the teachings of Palmer to provide novel apparatuses capable of supplying undistilled hot water upon demand.
Wolter teaches wherein the gas inlet (12), the water inlet (13), and the water outlet (14) project through three of the plurality of openings (holes, column 4 lines 4 to 22) on the first side (2) of the housing (6) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
[AltContent: textbox (Wolter: Figure 2)]
    PNG
    media_image4.png
    835
    550
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the gas inlet, the water inlet, and the water outlet project through three of the plurality of openings on the first side of the housing in view of the teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.
Regarding Claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teaches close to block all gas flow to the burner when the microprocessor (Consadori: a valve closes a burner, 74, paragraph 0029) receives a signal from the emergency cut off 
Yano further teaches wherein the linear valve (26) and the solenoid valve (27) are both configured to close to block all gas flow (paragraph 0002) to the burner (6) when the microprocessor (30, 31) receives a signal (paragraph 0024) for operational control on said water heater (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the linear valve and the solenoid valve of the combined teachings to include teaches wherein the linear valve and the solenoid valve are both configured to close to block all gas flow to the burner when the microprocessor receives a signal in view of the further teachings of Yano for operational control on said water heater.
Regarding Claim 3, as applied to claim 2, the combined teachings teach the invention as described above but fail to teach wherein one of the plurality of panels is located between the gas inlet and the water inlet.
Wolter teaches wherein one of the plurality of panels (2, column 4 lines 4 to 22) is located between the gas inlet (12) and the water inlet (13) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein one of the plurality of panels is located between the gas inlet and the water inlet in view of the teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.
Regarding Claim 4, as applied to claim 2, the combined teachings teach the invention as described above and further teach wherein the low temperature switch (Consadori: 84) is a bi-metallic switch that is configured to close when water exiting the heat exchanger is below a low temperature set 
Regarding claim 6, as applied to claim 1, the combined teachings teach the invention as described above but fail to teach wherein the first side of the housing has a first side edge and a second side edge, the gas inlet is located adjacent the first side edge and both the water inlet and the water outlet are located adjacent the second side edge of the first side.
Wolter teaches wherein the first side (2) of the housing (6) has a first side edge (annotated Figure 2) and a second side edge (annotated Figure 2), the gas inlet (12) is located adjacent the first side edge (annotated Figure 2) and both the water inlet (13) and the water outlet (14) are located adjacent the second side edge (annotated Figure 2) of the first side (2) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the first side of the housing has a first side edge and a second side edge, the gas inlet is located adjacent the first side edge and both the water inlet and the water outlet are located adjacent the second side edge of the first side in view of the teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.
Additionally, courts have held rearrangement of parts would be held unpatentable and merely a matter of obvious engineering choice (See MPEP 2144.04, section VI, C). As such it would have been obvious to a person having ordinary skill in the art, at a time before the invention was effectively filed, to modify the gas inlet, water inlet, and water outlet locations of the combined teachings so the gas inlet is located adjacent the first side edge and both the water inlet and the water outlet are located adjacent the second side edge of the first side because it would not have modified the operation of the device.  
Regarding Claim 7, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the emergency cut off switch (Consadori: 106) comprises a bi-metallic switch (Consadori: paragraph 0015) that closes when water exiting the heat exchanger is above a high temperature set point (Consadori: paragraph 0039).
Regarding Claim 8, as applied to claim 3, the combined teachings teach the invention as described above but fail to teach wherein the panel located between the gas inlet and the water inlet has a plurality of cutouts defining an extended panel portion, and wherein the extended panel portion is located between the water inlet and the water outlet.
Wolter further teaches wherein the panel (2) located between the gas inlet (12) and the water inlet (13) has a plurality of cutouts (four holes, column 4 lines 17 to 19) defining an extended panel portion (part of panel 2), and wherein the extended panel portion (part of panel 2) is located between the water inlet (13) and the water outlet (14, annotated Figure 2) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the panel located between the gas inlet and the water inlet has a plurality of cutouts defining an extended panel portion, and wherein the extended panel portion is located between the water inlet and the water outlet in view of the further teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori (US Patent No. 20100031900) in view of Evens (US Patent No. 5666889), Yano (US Patent No. 20140116357), Palmer (US Patent No. 4906337), and Wolter (US Patent No. 4550689) as applied to claim 2 and in further view of Contaldo (US Patent No. 6728600).
Regarding claim 5, the combined teachings teach the invention as described above and further teach wherein the linear valve and the solenoid valve are both configured to close to block all gas flow to the burner when the microprocessor receives a signal (see claim 2) but fails to teach a low pressure signal from air pressure switch.
Contaldo teaches wherein the linear valve and the solenoid valve are both configured to close to block all gas flow to the burner (column 5 lines 23 to 50) when the microprocessor (40) receives a low pressure signal from air pressure switch (column 7, Error fault conditions 041, 042, and 043; a fault occurring on any single limit switch is identified and reported by host computer HC, column 5 lines 28 to 34) to verify that the combustion blower is generating pressure in the respective burner chamber (column 6 lines 28 to 30).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the microprocessor of the combined teachings to include wherein the linear valve and the solenoid valve are both configured to close to block all gas flow to the burner when the microprocessor receives a low pressure signal from air pressure switch in view of the teachings of Contaldo to verify that the combustion blower is generating pressure in the respective burner chamber.
Claim 9 to 11 and 13 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Consadori (US Patent No. 20100031900) in view of Evens (US Patent No. 5666889), Yano (US Patent No. 20140116357), Wolter (US Patent No. 4550689), and McGraw (US Patent No. 5960157).
Regarding claim 9, Consadori teaches a method for regulating water outlet temperature of a tankless water heater for a recreational vehicle (RV) (10, paragraph 0008), said tankless water heater (10) comprising a housing (14), comprising a plurality of panels (paragraphs 0021 to 0023, front panel, back panel, and side panels), a plurality of openings (paragraph 0011, with a gas connection, an inlet cold water line and an outlet hot water line extending outside the sealed housing into the vehicle, an ignition board (74) running water through a run line (34) through the heat exchanger (26); and wherein the microprocessor (74) is configured to receive power from a fulltime power supply source on an RV (Figure 5, 12VDC).
However, Consadori does not teach an ignition board with a microprocessor; a gas tubing connecting a gas inlet to a linear valve and the linear valve is connected to the burner, and wherein the gas inlet, the water inlet, and the water outlet project through three of the plurality of openings on the first side of the housing, said method comprising: setting a water outlet temperature set point on a control panel; adjusting gas flow to the burner based on water outlet temperature exiting the heat exchanger, based on water inlet temperature entering an inlet to the tankless water heater, and based on volumetric flow rate entering the inlet; and wherein the microprocessor controls a linear valve based on the water outlet temperature, the water inlet temperature, and the volumetric flow rate.
Evens teaches an ignition board with a microprocessor (34, column 3 lines 46 to 52, a burner control board contains electronic components for controlling fuel supply valves) for controlling furnace combustion (column 1 lines 42 to 46).
Therefore it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the ignition board of Consadori to include an ignition board with a microprocessor in view of the teachings of Evens for controlling furnace combustion.
Yano teaches a gas tubing (24) connecting a gas inlet (23) to a linear valve (26) and the linear valve (26) is connected to the burner (6, Figure 1, linear valve is piped to the burner) adjusting gas flow 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the water heater of the combined teachings to include teaches a gas tubing connecting a gas inlet to a linear valve and the linear valve is connected to the burner adjusting gas flow to the burner based on water outlet temperature exiting the heat exchanger, based on water inlet temperature entering an inlet to the tankless water heater, and based on volumetric flow rate entering the inlet; and wherein the microprocessor controls a linear valve based on the water outlet temperature, the water inlet temperature, and the volumetric flow rate in view of the teachings of Yano to measure various parameters used for control of the supply of hot water.
	Wolter teaches wherein the gas inlet (12), the water inlet (13), and the water outlet (14) project through three of the plurality of openings (holes, column 4 lines 4 to 22) on the first side (2) of the housing (6) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the gas inlet, the water inlet, and the water outlet project through three of the plurality of openings on the first side of the housing in view of the teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.

[AltContent: textbox (McGraw: Figure 1)]
    PNG
    media_image5.png
    414
    582
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include said method comprising: setting a water outlet temperature set point on a control panel in view of the teachings of McGraw in order to bring the temperature to the desired level most efficiently and quickly.
Regarding claim 10, as applied to claim 9, the combined teaching teach the invention as described above and further teach further comprising activating an exhaust fan (Consadori: 62) of the exhaust fan assembly (Consadori: 58) to exhaust gas out a duct (Consadori: abstract, exhaust system induces draft of air from a housing air inlet through said heat exchanger and out of a housing flue outlet).
Regarding claim 11, as applied to claim 9, the combined teaching teach the invention as described above and further teach further comprising an ignitor (Consadori: 76) located adjacent the burner (Consadori: Figure 5, 44) to ignite a spark at the burner (Consadori: paragraph 0033, 44).
Regarding claim 13, as applied to claim 9, the combined teaching teach the invention as described above and further teach wherein the temperature switch is a freeze prevention switch (Consadori: 84) located downstream of the heat exchanger (Consadori: 26), said freeze prevention switch (Consadori: 84) sending a signal to the microprocessor (Consadori: paragraph 0036 and 0037, signal to ignition board) to allow gas flow to the linear valve (Yano: 26, combined with Consadori in Claim 9) upon detecting a low temperature set point (Consadori: paragraph 0036). 
Regarding claim 14, as applied to claim 9, the combined teachings teach the invention as described above but fail to teach further comprising a solenoid valve to shut off gas flow to the burner upon receiving a signal from the microprocessor, said solenoid valve connected in line with the linear valve.
Yano further teaches further comprising a solenoid valve (27) to shut off gas flow to the burner (6, paragraph 0023) upon receiving a signal from the microprocessor (30, 31, paragraph 0024), said solenoid valve (27) connected in line (Figure 5) with the linear valve (26) for operational control on said water heater (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising a solenoid valve to shut off gas flow to the burner upon receiving a signal from the microprocessor, said solenoid valve connected in line with the linear valve in view of the further teachings of Yano for operational control on said water heater.
Regarding Claim 15, as applied to claim 9, the combined teachings teach the invention as described above but fail to teach wherein a panel of the plurality of panels is located between the water inlet and the gas inlet.
Wolter further teaches wherein a panel of the plurality of panels (2, column 4 lines 4 to 22) is located between the water inlet (13) and the gas inlet (12) so that the unit can be mounted either inside or outside the boat or vehicle (column 1 lines 22 to 24).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings wherein a panel of the plurality of panels is located between the water inlet and the gas inlet in view of the further teachings of Wolter so that the unit can be mounted either inside or outside the boat or vehicle.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Consadori (US Patent No. 20100031900) in view of Evens (US Patent No. 5666889), Yano (US Patent No. 20140116357), Wolter (US Patent No. 4550689), and McGraw (US Patent No. 5960157) as applied to claim 9 and in further view of Contaldo (US Patent 6728600). 
Regarding claim 12, as applied to claim 9, the combined teachings teach the invention as described above but fail to teach wherein said emergency cut off switch sending a signal to the microprocessor to close gas flow to the linear valve upon detecting a high temperature set point.
Contaldo teaches wherein said emergency cut off switch sending a signal to the microprocessor to close gas flow to the linear valve upon detecting a high temperature set point (column 5 line 66 to column 6 line 11) to provide a safety (column 5 lines 36 to 51).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein said emergency cut off switch sending a signal to the microprocessor to close gas flow to the linear valve upon detecting a high temperature set point in view of the teachings of Contaldo to provide a safety.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson (US Publication No. 20050284948) teaches a water heater for a recreational vehicle that has a gas burner, control board, combustion fan, solenoid valve, water inlet, and water outlet.
Allaire (US Patent No. 5809941) teaches a hot water heater for a recreational vehicles that uses 12 volts DC, has over-temperature protection, and uses a thermal switch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762